Case: 16-60380      Document: 00514140051         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                    No. 16-60380                               September 1, 2017
                                  Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
EMMA DEL CARMEN ROMERO-MEJIA; DIEGO ALEJANDRO ALFARO-
ROMERO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 879 511
                               BIA No. A206 879 512


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Emma Romero-Mejia and her grandson, Diego Alfaro-Romero, natives
and citizens of El Salvador, petition for review of a decision of the Board of
Immigration Appeals (BIA) affirming the Immigration Judge’s denial of
asylum. Section 1158(a) of title 8 of the United States Code permits the
Attorney General to grant asylum to a refugee, i.e., a person who is outside her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60380     Document: 00514140051    Page: 2   Date Filed: 09/01/2017


                                 No. 16-60380

country and “unable or unwilling to return because of [past] persecution or a
well-founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.” Jukic v. INS, 40
F.3d 747, 749 (5th Cir. 1994) (internal quotation marks omitted); 8 U.S.C.
§ 1101(a)(42)(A).    To demonstrate the requisite motivation for the alleged
persecution, the alien must establish that “race, religion, nationality,
membership in a particular social group, or political opinion was or will be at
least one central reason for persecuting [her].” Shaikh v. Holder, 588 F.3d 861,
864 (5th Cir. 2009) (internal quotation marks and citations omitted).
      According to Romero-Mejia and Alfaro-Romero, the BIA applied the
incorrect legal standard to conclude that the two failed to show that their
membership in a family group was one central reason for their persecution by
the MS-13 gang. See id. Romero-Mejia and Alfaro-Romero assert that the
BIA’s statement that the MS-13 gang targeted individual family members for
“other distinct reasons,” including money, recruitment, and retribution,
constituted a new and more stringent nexus requirement. We review this
question of law de novo. See id. Our review indicates that the BIA used the
phrase at issue, not as a new analytical framework, but rather to distinguish
the gang’s central reasons for its actions from motivations related to the
immutable characteristics of the Romero family. The BIA explicitly referenced
the applicable legal standard and, although it did not restate that standard
“word-for-word” in the analysis, the decision demonstrates that the BIA
understood the standard and determined that Romero-Mejia and Alfaro-
Romero failed to meet it. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 349-50
(5th Cir. 2002). The petition for review is DENIED.




                                       2